—Judgment, Supreme Court, New York County (Richard C. Failla, J.), rendered September 24, 1990, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him to a term of 2ti to 5 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People (People v Malizia, 62 NY2d 755, cert denied 469 US *188932), the evidence adduced at trial established the elements of the crime charged. After defendant took complainant’s gold chain, he threatened to punch complainant in the face (Penal Law § 160.05).
The trial court properly instructed the jury as to flight where the evidence showed that defendant attempted to flee when approached by security guards (see, People v Jamison, 173 AD2d 341, 342, lv denied 78 NY2d 955). Finally, the trial court did not improperly marshall the evidence (see, People v Rivera, 183 AD2d 420, 421, Iv denied 80 NY2d 933). Concur— Carro, J. P., Rosenberger, Wallach, Kupferman and Tom, JJ.